UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                              No. 99-30743
                            Summary Calendar



ALISHA SMITH, ET AL.,
                                                     Plaintiffs,

ALISHA SMITH,
                                                     Plaintiff-Appellant,

                                  versus

SEARS ROEBUCK & CO., ET AL,
                                                     Defendants,

AMERICAN & FOREIGN INSURANCE
COMPANY; R A S BUILDERS, INC.; ROYAL
INSURANCE COMPANY OF AMERICA,
                                               Defendants-Appellees.


                Appeal from the United States District Court
                   for the Western District of Louisiana
                               96-CV-2815

                               July 28, 2000

Before POLITZ, WIENER, and BENAVIDES, Circuit Judges.
PER CURIAM:*

       Alisha Smith appeals an adverse judgment as a matter of law rendered at the

conclusion of her case in chief during trial. For the reasons assigned, we affirm.

                                       BACKGROUND

       Smith was employed as an auditor with R.G.I.S., an inventory company hired

by Sears Roebuck & Co. On February 24, 1996, Smith reported to work at the

Sears store in Acadiana Mall in Lafayette, Louisiana. Upon her arrival, she was

assigned first to the clothing department and then to the hardware stock room.

While working in the hardware stock room she was struck in the head by a board.

       Smith instituted a state court action against Sears and RAS Builders, Inc., a

contractor remodeling certain areas of the Sears store during the time period in

question. Smith alleged that both Sears and RAS were negligent in placement of

the board and in causing it to fall. Sears removed the action to federal court based

on diversity jurisdiction.

       At the conclusion of Smith’s case in chief during the course of a jury trial,

RAS and American Foreign Insurance Company moved for judgment as a matter

of law. The trial court granted that motion, concluding that Smith failed to offer



   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.

                                                 2
any evidence that RAS was legally liable for her injuries.

                                            ANALYSIS

       We review the challenged decision de novo, applying the same legal standard

as the district court.2 All evidence is considered in the light most favorable to the

nonmovant, and all inferences are drawn in the nonmovant’s favor.3 If “there is no

legally sufficient evidentiary basis for a reasonable jury” to find for the nonmovant,

judgment as a matter of law is appropriate.4

       A close review of the record on appeal and briefs persuades that the district

court did not err in its conclusion that Smith failed to submit any evidence in

support of her claim that RAS is liable for her injuries. Accordingly, there being

no legally sufficient evidentiary basis upon which a reasonable jury could find for

Smith, judgment as a matter of law herein was appropriate.

       The judgment appealed is AFFIRMED.




   2
    Texas Beef Group v. Winfrey, 201 F.3d 680, 687 (5th Cir. 2000).
   3
    Id.
   4
    Id. at 687-88; Fed. R. Civ. P. 50(a).

                                               3